Citation Nr: 1135630	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for allergic sinusitis/rhinitis.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for depression, to include as secondary to PTSD.

7.  Entitlement to service connection for sexual addiction.

8.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 21-4138 received in July 2010, within 90 days of the date of an RO letter informing the Veteran that his appeal and records were being forwarded to the Board, the Veteran requested a hearing before the Board.  The Veteran did not specify the type of hearing he wanted.  

The Board sought clarification of the Veteran's wishes in July 2011 correspondence.  The Board informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want a hearing and proceed accordingly.  

The Veteran's claims file does not include any response from the Veteran.  However, in light of the Veteran's explicit request in July 2010, the Board finds that the Veteran is not required to confirm such request.  Hence, with resolution of any doubt in the Veteran's favor, the Board will not construe the lack of receipt of a response as an implicit withdrawal of his hearing request.  As such, the Veteran will be given an opportunity to testify before a Veterans Law Judge of the Board.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

The Board notes that the Veteran has failed to report for RO hearings in the past.  The Board points out that when a hearing before the Board is scheduled and an appellant fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d)(2010).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  Id.

In addition, the Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As a last matter, the Board notes that VA has sent mail to the Veteran at 3 different addresses since May 5, 2010.  The Board requests that all future VA correspondence be sent to the address submitted by the Veteran himself on his July 2010 VA Form 21-4138 that requested a BVA hearing.

Accordingly, the case is REMANDED for the following action:

Using the address submitted by the Veteran on his July 2010 VA Form 21-4138, schedule the Veteran for a Travel Board hearing at his local RO in the order that the request was received.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, return the claims file to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


